UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/ A Amendment No. 1 to Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3006 Northup Way, Suite 103, Bellevue, Washington 98004 (Address of principal executive offices) (425) 284-5200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £NoR The number of shares of common stock outstanding as of April 30, 2011 was 21,686,196. 1 EXPLANATORY NOTE This Amendment No. 1 hereby amends our Quarterly Report on Form 10-Q (“Form 10-Q/A”) for the period ended March 31, 2011, which was originally filed with the Securities and Exchange Commission on May 12, 2011 (the “Original 10-Q”). This Amendment is being filed mainly to include restated financial statements as described in Note 16, Restatement, of the Notes to the Condensed Consolidated Financial Statements.The condensed consolidated financial statements are being restated to correct accounting errors as follows: ● Adoption of certain provisions of Accounting Standards Codification (“ASC”) 815 – “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815”).ASC 815 became effective January 1, 2009.The anti-dilution features in certain outstanding warrants (“Warrants”) of the Company require these Warrants to be accounted for as liabilities and measured at fair value.The restated condensed consolidated financial statements reflect the reclassification of the Warrants from shareholders’ equity to warrant liability, the cumulative effect adjustment to the opening balance of accumulated deficit and record changes in the fair value of the warrant liability in the condensed consolidated statements of operations. ● Adoption of the two-class method for Earnings Per Share (“EPS”) calculation under ASC 260, “Earnings Per Share” (“ASC 260”).The two-class method is an earnings allocation method under which EPS is calculated for each class of common stock and participating security.Under the two-class method, securities that participate in dividends, such as the Company’s Series B Convertible Preferred stock, are considered ‘participating securities.” The restated financial statements reflect the restated basic and diluted earnings per share, if applicable and weighted average shares outstanding calculations. The following sections of this Form 10-Q/A have been amended to reflect the restatement: Part I – Item 1 – Financial Statements and Notes to the Condensed Consolidated Financial Statements Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Result of Operations Part I – Item 4 – Controls and Procedures For the convenience of the reader, this Form 10-Q/A sets forth the Company’s Original 10-Q in its entirety, as amended by, and to reflect the restatement, as described above.Except as discussed above, the Company has not modified or updated disclosures presented in this Amendment.Accordingly, this Amendment does not reflect events occurring after the Original 10-Q or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the Original Filing. This Form 10-Q/A has been signed as of a current date and all certifications of the Company’s Chief Executive Officer/Principal Executive Officer and Chief Financial Officer/Chief Accounting Officer and Principal Financial Officer are given as of a current date.Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the filing of the Original 10-Q, including any amendments to those filings. 2 eMagin Corporation Form 10-Q /A For the Quarter ended March 31, 2011 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Restated) (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2011 (Restated) and 2010 (unaudited) 5 Condensed Consolidated Statement of Changes in Shareholders’ Equity for the Three Months ended March 31, 2011 (Restated) (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2011 (Restated) and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 Controls and Procedures 24 PART II OTHER INFORMATION Item 1 Legal Proceedings 25 Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Submission of Matters to a Vote of Security Holders 25 Item 5 Other Information 25 Item 6 Exhibits 26 SIGNATURES 27 CERTIFICATIONS 3 ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, 2011 (Restated) See Note 16 (unaudited) December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments – held to maturity Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Long-term investments – held to maturity Equipment, furniture and leasehold improvements, net Intangible assets, net 38 39 Other assets 92 92 Deferred tax asset 9,056 Total assets $ 33,288 $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other accrued expenses 1,488 Advance payments Deferred revenue 24 26 Warrant liability 7,536 7,694 Other current liabilities Total current liabilities 12,597 12,847 Warrant liability 5,966 5,158 Total liabilities 18,563 18,005 Commitments and contingencies(Note 12) Shareholders’ equity: Preferred stock, $.001 par value: authorized 10,000,000 shares: Series B Convertible Preferred stock, (liquidation preference of $5,679,000) stated value $1,000 per share, $.001 par value:10,000 shares designated and 5,679 issued and outstanding as of March 31, 2011 and December 31, 2010 — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 21,616,708 shares as of March 31, 2011 and 21,210,445 as of December 31, 2010 22 21 Additional paid-in capital 209,664 206,298 Accumulated deficit (194,961 ) (191,622 ) Total shareholders’ equity 14,725 14,697 Total liabilities and shareholders’ equity $ 33,288 $ See notes to Condensed Consolidated Financial Statements. 4 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended March 31, (Restated) See Note 16 Revenue: Product $ $ Contract Total revenue, net Cost of goods sold: Product Contract Total cost of goods sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses (Loss) income from operations ) Other income (expense): Interest expense, net ) ) Other income, net 16 7 Change in fair value of warrant liability (3,057 ) (9,497 ) Total other expense, net (3,070 ) (9,518 ) Loss before (benefit from) provision for income taxes (3,497 ) (8,616 ) (Benefit from) provision for income taxes (158 ) 1 Net loss $ (3,339 ) $ (8,617 ) Loss per common share, basic $ (0.16 ) $ (0.50 ) Loss per common share, diluted $ (0.16 ) $ (0.50 ) Weighted average number of common shares outstanding: Basic Diluted 17,109,706 See notes to Condensed Consolidated Financial Statements. 5 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands) (unaudited) Preferred Stock Common Stock Shares Amount Shares Amount Additional Paid-in Capital (Restated) See Note 16 Accumulated Deficit (Restated) See Note 16 Total Shareholders’ Equity (Restated) See Note 16 Balance, December 31, 2010 $ — $ 21 $ $ ) $ Fair value of warrants reclassed from liability to equity upon exercise — 2,407 — 2,407 Cashless exercise of common stock warrants — Exercise of common stock warrants — — 1 81 — 82 Exercise of common stock options — — — 22 — 22 Stock-based compensation — Net loss — (3,339 ) (3,339 ) Balance, March 31, 2011 $ — $ 22 $ $ (194,961 ) $ 14,725 See notes to Condensed Consolidated Financial Statements. 6 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (Restated) See Note 16 (unaudited) Cash flows from operating activities: Net loss $ (3,339 ) $ (8,617 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 34 16 Reduction of provision for sales returns and doubtful accounts (204 ) (161 ) Deferred tax benefit (150 ) — Stock-based compensation Amortization of common stock issued for services — 1 Change in fair value of warrant liability 3,057 9,497 Changes in operating assets and liabilities: Accounts receivable Inventory (244 ) (14 ) Prepaid expenses and other current assets 73 (53 ) Deferred revenue (2 ) Accounts payable, accrued compensation, other accrued expenses, advance payments, and other current liabilities 60 (67 ) Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment (284 ) (763 ) Purchase of investments – held to maturity (650 ) — Net cash used in investing activities (934 ) (763 ) Cash flows from financing activities: Proceeds from exercise of stock options and warrants — Net cash provided by financing activities — Net (decrease) increase in cash and cash equivalents (33 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for interest $
